DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated June 7, 2021.  Claims 1, 2, 4, and 6 are currently amended and claims 1, 2, 4, and 6 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the claims have been corrected and the objections are withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are moot and/or not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant first argues that “Kopp fails to disclose a collaborative environment for development, managing the life cycle and deployment over several Cloud infrastructures of a Cloud application.”1 However, this feature has not been claimed.  Rather, claim 1 recites, with emphasis added, “providing to users a collaborative environment for development, managing the life cycle and deployment over one or more Cloud infrastructures of the Cloud application.” Applicant further argues this point by asserting that “the Winery tool disclosed by Kopp do [sic] not take into account the deployment stage over Cloud infrastructures nor features or requirements of target Cloud infrastructures over which the deployment has to be performed after modeling.”2 Examiner respectfully disagrees and directs Applicant’s attention to p. 703 of Kopp: “After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.”  
requirements in terms of cloud infrastructure, of the Cloud application and its architecture.’”3  Applicant supports this argument by addressing various portions of Kopp cited by Examiner4. However, Examiner disagrees with Applicant’s characterization of Kopp.
As depicted in Fig. 2, Kopp teaches a tool that allows developers to drag and drop node and relationship templates to create an application topology.  Specifically, “Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server, which serves the Moodle PHP application.”5 This is a “plurality of requirements in terms of cloud infrastructure, of the Cloud application and its architecture,” as claimed.  Furthermore, Kopp teaches that the topology, i.e., requirements, along with management plans, and all required software artifacts such as installables, business logic, and management logic are “condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short)” and the “CSAR file contain all required definitions.”6  This CSAR file is software code. Thus Kopp teaches “a definition, in the form of code using the Application As Code technology.”
For the above reasons, Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al., “Winery – A Modeling Tool for TOSCA-Based Cloud Applications” (hereinafter Kopp) in view of Binz et al. “TOSCA: Portable Automated Deployment and Management of Cloud Applications” (hereinafter Binz).

With respect to claim 1, Kopp discloses A collaborative platform for managing a life cycle of a Cloud application, the collaborative platform comprising (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery [collaborative platform], which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”): 
executable instructions stored in a memory; and a data processor that performs processing the executable instructions (Id.) (Examiner notes that Winery necessarily executes instructions on a data processor of some type to perform the claimed functionality.) including:
providing to users a collaborative environment for development, managing the life cycle and deployment over one or more Cloud infrastructures of the Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file ;
receiving via the collaborative environment a definition, in a form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in a form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the 7.), wherein 	
[the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to languages and API specific to the Cloud infrastructures;]  
integrating, via an interface, a development functionality to supply the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, a development functionality providing the Cloud application with functionalities].”). 
the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).


With respect to claim 4, Kopp discloses A method for managing at a collaborative platform a life cycle of a Cloud application (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”), the method comprising:
providing to users a collaborative environment for development, managing the life cycle and deployment of the Cloud application over one or more Cloud infrastructures (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology  Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also 703, Having the topology ready, the next step is to model management plans.);
receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application and its architecture, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.) (Examiner also notes that TOSCA’s representation format is XML8.),
[wherein the plurality of requirements of the Cloud application and its architecture in 
integrating, via an interface, a development functionality providing the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, a development functionality providing the Cloud application with functionalities].”).
Kopp does not appear to explicitly disclose wherein the plurality of requirements of the Cloud application and its architecture in terms of infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so that the whole application is portable, which makes it easier to migrate between cloud vendors and avoid vendor lock-in, as suggested by Binz (see pp. 20-21, section 22.4.3).

With respect to claim 6, Kopp discloses A non-transient computer program product stored on a memory media (e.g., e.g., Figs. 1-3 and associated text, e.g., Abstract, Winery is a tool offering an HTML5-based environment for graph-based modeling of application topologies , configured for implementation within a data processing unit and including instructions for: 
providing by a collaborative platform to users a collaborative environment for development, managing the life cycle and deployment over one or more Cloud infrastructures of a Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be ; 
receiving, by the collaborative platform via the collaborative environment, a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in the form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also p. 703, Having the 9.), 
[wherein the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure is modeled independently of Cloud infrastructures of Cloud providers the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the Cloud infrastructures;]
 integrating, via an interface, a development functionality providing the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, a development functionality providing the Cloud application with functionalities].”).
wherein the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure is modeled independently of Cloud infrastructures of Cloud providers the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Binz, and further in view of Hosono et al., “Fast Development Platforms and Methods for Cloud Applications” (hereinafter Hosono).

With respect to claim 2, Kopp in view of Binz does not appear to explicitly disclose performing testing of the development functionality supplying the Cloud application with functionalities. However, this is taught in analogous art, Hosono (e.g., Figs. 1 and 6 along with associated text, e.g., p. 99, right column, Step. 3 Prototyping Application, The goal of this step is to implement and build the application, and then test its functionalities. .... Therefore, the implementers execute the application locally, and test all the functionalities using this simulation environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Hosono because it can “shorten the delivery time of cloud applications,” as suggested by Hosono (see p. 101, left column, last paragraph).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 272-571-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/STEPHEN D BERMAN/Examiner, Art Unit 2192
                                                                                                                                                                                                                                                                                                                                                                                                      /S. Sough/SPE, Art Unit 2192  
	
	




	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 7.
        2 Id.
        3 Id.
        4 See Remarks at pp. 8-12.
        5 See Kopp at p. 702.
        6 Id. at p. 700 and p. 703.
        7 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        8 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        9 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.